                  CCase
                    a s e 1:1:20-cr-00015-PKC
                             2 0- cr- 0 0 0 1 5- P K C DDocument
                                                         o c u m e nt 661
                                                                        0 Fil e d 110/05/20
                                                                           Filed    0/ 0 2/ 2 0 PPage
                                                                                                  a g e 11 ofof 22




                                                                                                               Writ er’s Dir e ct di al N o.
                                                                                                                         ( 4 2 4) 6 5 2- 7 8 1 0

                                                                                                              Writ er’s E- M ail A d dr ess
                                                                                                          k a x el @ b a k er m ar q u art. c o m

O ct o b er 2, 2 0 2 0 2
                                                                               A p pli c ati o n G R A N T E D.
B Y E CF                                                                       S O O R D E R E D.
H o n. P. K e vi n C ast el                                                    1 0/ 5/ 2 0 2 0
U nit e d St at es Distri ct J u d g e
S o ut h er n Distri ct of N e w Y or k
5 0 0 P e arl Str e et
N e w Y or k, N e w Y or k 1 0 0 0 7

R e:       U nit e d St at es v. Vir gil Griffit h ,
           2 0 C r. 0 1 5 ( P K C)

D e ar J u d g e C ast el:

D ef e n d a nt Vir gil Griffit h r es p e ctf ull y m o v es t his C o urt f or a t w o- w e e k e xt e nsi o n of t h e m oti o ns
s c h e d ul e, w hi c h w as s et at t h e J ul y 2 3, 2 0 2 0 h e ari n g. ( S e e 7/ 2 3/ 2 0 Mi n ut e E ntr y.) T his t h e first
r e q u est f or a n e xt e nsi o n, a n d t he g o v er n m e nt d o es n ot o bj e ct.

T h e d ef e ns e h as b e e n dili g e nt i n its pr e p ar ati o ns, b ut it n e e ds a d diti o n al ti m e b e c a us e t h e
a nti ci p at e d m oti o ns r ais e a n u m b er c o m pl e x a n d n o v e l l e g al iss u es. T h e d ef e ns e als o n e e ds m or e
ti m e b e c a us e it still is r e vi e wi n g t h e g o v er n m e nt’s o n g oi n g a n d s u bst a nti al dis c o v er y pr o d u cti o ns,
wit h t h e m ost r e c e nt o n es o c c urri n g o n A u g ust 2 6, 2 0 2 0, a n d o n S e pt e m b er 9, 1 4, a n d 2 2, 2 0 2 0.
T h e p arti es h a v e b e e n w or ki n g i n g o o d f ait h t o r e s ol v e dis c o v er y dis p ut es a n d h a v e r es ol v e d m a n y
of t h e m. T h e d ef e ns e a p pr e ci at es t h e r e c e nt g o v er n m e nt dis c o v er y pr o d u cti o ns b ut, b e c a us e of t h e
o v er all v ol u m e, t h e y t a k e ti m e t o r e vi e w a n d f a ct or i nt o t h e f ort h c o mi n g m oti o ns. F or e x a m pl e,
o n e of t h es e r e c e nt pr o d u cti o ns r ais es t h e p ossi bilit y of a n e w s u p pr essi o n m oti o n.

T h e d ef e ns e pr o p os es t h e f oll o wi n g s c h e d ul e:

            •          D ef e ns e M oti o ns – O ct o b e r 2 2, 2 0 2 0 ( c urr e ntl y O ct o b er 8, 2 0 2 0)
            •          G o v er n m e nt R es p o ns e – N o v e m b e r 1 9, 2 0 2 0 ( c urr e ntl y N o v e m b er 5, 2 0 2 0)
            •          D ef e ns e R e pl y – D e c e m b e r 3, 2 0 2 0 ( c urr e ntl y N o v e m b er 1 9, 2 0 2 0)
                  CCase
                    a s e 1:1:20-cr-00015-PKC
                             2 0- cr- 0 0 0 1 5- P K C DDocument
                                                         o c u m e nt 661
                                                                        0 Fil e d 110/05/20
                                                                           Filed    0/ 0 2/ 2 0 PPage
                                                                                                  a g e 22 ofof 22

                                                                                                    L ett er t o H o n. P. K e vi n C ast el
                                                                                                                        O ct o b er 2, 2 0 2 0
                                                                                                                                P a g e 2 of 2

F or all t h e a b o v e r e as o ns, Mr. Gri ffit h r es p e ctf ull y r e q u ests t h at t h e C o urt gr a nt t he r e q u est e d n e w
m oti o ns s c h e d ul e.

Si n c er el y,




K eri C urtis A x el ( a d mitt e d pr o h a c vi c e )
Bri a n E. Kl ei n
B a k er M ar q u art L L P

- a n d-

S e a n S. B u c kl e y
K o br e & Ki m L L P

Att or n e ys f or Vir gil Griffit h

c c:         A U S As K yl e Wirs h b a, Ki m b erl y R a v e n er, a n d Mi c h a el Kr o us e
